In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-291 CR

NO. 09-06-292 CR

____________________


GEORGE EARL OWENS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 258th District Court
Polk County, Texas

Trial Cause Nos. 13719 and 13892




MEMORANDUM OPINION
	We have before the Court two appeals by George Earl Owens from sentences
pronounced October 31, 1995.  The notice of appeal was filed with the trial court on June 1,
2006, more than thirty days from the date of sentencing.  We notified the parties that the
appeal did not appear to have been timely filed.  The response filed by the appellant does not
contend that notice of appeal was filed within the time permitted for perfecting appeal.  The
Court finds the notice of appeal was not timely filed.  Tex. R. App. P. 26.2.  No extension of
time was timely requested pursuant to Tex. R. App. P. 26.3.  It does not appear that appellant
obtained out-of-time appeals from the Court of Criminal Appeals.  The Court finds it is
without jurisdiction to entertain these appeals.  Accordingly, the appeals are dismissed for
want of jurisdiction.
	APPEALS DISMISSED.
								___________________________
									HOLLIS HORTON
										Justice

Opinion Delivered September 6, 2006 
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.